DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Note on the IDS 
The examiner is requiring a subsequent submission of foreign patent document DE4306478 that includes a translated abstract or fully translated specification. At this point, the examiner is unable to consider this document. 

Objections to the Drawings
The objections to the drawings have been withdrawn in light of the amendments to the drawings and the cancellation of the claims of issue. 

Objections to the Specification
The objections to the specification have been withdrawn in light of the amendments to the specification and the reply to the specification rejections on pg. 11 of the Remarks filed on 08/05/2022. 

Claim Rejections under 35 U.S.C. 102 and 103 
Applicant’s arguments filed 08/05/2022 have been fully considered and are not persuasive and/or where the claim amendments have necessitated new rejections. 
The arguments set forth by the applicant regarding amended claim 25 are as follows: the applicant asserts on pg. 12 that Locke fails to teach or suggest the newly added limitation and that it would not be obvious to modify Locke to couple the debridement tool and the manifold as this may inhibit the cyclic contraction and expansion of the debridement tool. 
In response to the applicant’s arguments, the examiner would first like to note that the applicant is arguing limitations not present in the amended claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)). According to MPEP 2111, claims must be given their broadest reasonable interpretation (“BRI”) in light of the specification. The broadest reasonable interpretation of the claim as written is that the first and second section are coupled fluidically, mechanically, thermally, electrically, chemically, or any other form of coupling known in the art. Locke does teach that the components of the therapy system (including the tissue interface 107 comprising 110 debridement tool and 108 manifold) may be coupled directly or indirectly (para. 0032 lines 1-2) by a mechanical, thermal, electrical, or chemical coupling (para. 0033 lines 8-13) and that the first and second section are fluidically coupled (para. 0035 lines 10-16, tissue interface 107 induces macro and microstrain at the tissue site and removes exudate and fluid from the tissue site to container 112, 110 debridement tool and 108 manifold make up tissue interface 107 and must be fluidically coupled to allow exudate and fluid to pass to container 112); however, the examiner would like to note that according to the applicant’s specification (para. 00105 lines 17-20), the coupling of the two layers is a mechanical coupling which is not explicitly disclosed in Locke. Further, the examiner respectfully disagrees with the applicant in that a mechanical coupling between the debridement tool and the manifold would render Locke’s device inoperable. The claim does not require the two sections to be coupled along their entire interface and a partial coupling via spot welding or adhesive bonding would not hinder the compressive capability of the debridement tool. Even if the claim required coupling along the entire interface, the debridement tool of Locke would still be functional. Locke discloses that the regions of differing density (516 and 518 regions of differing density) of the debridement tool (510 debridement tool analogous to 110 debridement tool) may be vertically, horizontally, or angularly oriented in regards to a tissue site (para. 0102 lines 17-23) and that the debridement tool (510 debridement tool analogous to 110 debridement tool) contracts perpendicularly to the low-density regions (para. 0102 lines 27-33; 516 low density regions). In at least one orientation of the regions of differing density of the debridement tool, the debridement tool would still be fully functional to contract while coupled along the entire interface with the manifold; therefore, it could be considered obvious to modify Locke to mechanically couple the debridement tool to the manifold.
The amendments to claim 25 have necessitated a new ground of rejection as explained below.  

Election/Restriction
Applicant’s election without traverse of Group 1 (claims 1-19 and 25-32) in the reply filed on 03/25/2022 is acknowledged.
Applicant’s acknowledgement of the finality of the election of Species II (claims 25-32) in the reply filed on 08/05/2022 is acknowledged. 

Priority
The instant application claims priority to U.S. Provisional Application no. 62/796,407 filed on 01/24/2019.  Priority is given for all claims to the prior-filed U.S. Provisional Application filed on 01/24/2019. 
Claims 25-32 are pending in the instant application. In light of the reply filed on 08/05/2022 in which claims 26, 28, and 31-32 were cancelled and claims 25 and 27 were amended, claims 25, 27, and 29-30 are further examined on the merits herein. 

Information Disclosure Statement
The information disclosure statement filed 01/16/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. A translated abstract for foreign patent document DE4306478 has not been provided and therefore the document has not been considered. All other references in the IDS dated 01/16/2020 have been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. no. US/2015/0320603 to Locke (PTO-892) in view of U.S. P.G. Pub. no. US/2008/0132819 A1 to Radl (PTO-892).
Regarding claim 25, Locke discloses a dressing (Fig. 1, 102 dressing) for treating a tissue site with negative pressure (para. 0030 lines 1-8), the dressing (Fig. 1, 102 dressing) comprising: a debridement manifold (para. 0030 lines 10-20 describing the layers of the tissue interface; para. 0043 and 0058 both 108 manifold and 110 debridement tool may be formed from open-cell foam satisfying the description of a manifold in the instant application; para. 0102 lines 1-5 debridement tool 510 being similar to 110 debridement tool of Fig. 1-5; Fig. 1 and 15, tissue interface 107 may be both 110 debridement tool and 108 manifold, 510 different embodiment of 110 debridement tool for use with 102 dressing) having a first section (Fig. 1, 108 manifold) and a second section (Fig. 15, 510 debridement tool), the second section (Fig. 15, 510 debridement tool) positioned adjacent to the first section (para. 0055 lines 1-9; Fig. 1, 108 manifold); the first section (Fig. 1, 108 manifold) of the debridement manifold (Fig. 1 and 15, tissue interface 107 may be both 110 debridement tool and 108 manifold, 510 different embodiment of 110 debridement tool for use with 102 dressing) is a first layer (Fig. 1A showing 108 as the first layer) and the second section (Fig. 15, 510 debridement tool) of the debridement manifold (Fig. 1 and 15, tissue interface 107 may be both 110 debridement tool and 108 manifold, 510 different embodiment of 110 debridement tool for use with 102 dressing) is a second layer (Fig. 1A showing 110 as the second layer); the second section (Fig. 15, 510 debridement tool) of the debridement manifold (Fig. 1 and 15, tissue interface 107 may be both 110 debridement tool and 108 manifold, 510 different embodiment of 110 debridement tool for use with 102 dressing) comprising a plurality of first regions (Fig. 15, 518 first regions) and a plurality of second regions (Fig. 15, 516 second regions), the plurality of first regions (Fig. 15, 518 first regions) having a greater density than the plurality of second regions (para. 0102 lines 1-14; Fig. 15, 516 second regions).
Locke further discloses that the components of the therapy system (including the tissue interface 107 comprising 110 debridement tool and 108 manifold) may be coupled directly or indirectly (para. 0032 lines 1-2) by a mechanical, thermal, electrical, or chemical coupling (para. 0033 lines 8-13) and that the first and second section are fluidically coupled (para. 0035 lines 10-16, tissue interface 107 induces macro and microstrain at the tissue site and removes exudate and fluid from the tissue site to container 112, 110 debridement tool and 108 manifold make up tissue interface 107 and must be fluidically coupled to allow exudate and fluid to pass to container 112); however, Locke differs from the instantly claimed invention in that Locke fails to explicitly disclose the first and second section of the debridement manifold being mechanically coupled. 
Radl teaches a negative pressure wound therapy dressing (10 dressing) comprising a first (14 support layer) and second section (12 sheath) mechanically coupled to each other (para. 0034 lines 13-16) across at least a portion of their interface (para. 0030 lines 4-6).
 Radl is considered to be analogous to the instantly claimed invention in that Radl teaches a dressing for use with negative pressure. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the first and second sections of Locke to be at least partially mechanically coupled to each other as taught by Radl, because Radl teaches that the bonding process provides additional strength to the second section which eliminates or substantially reduces the risk that a portion of the dressing will break off and be left in a wound (see para. 0034 lines 13-20).


    PNG
    media_image1.png
    288
    274
    media_image1.png
    Greyscale

Fig. 1A of Locke.

Regarding claim 27, Locke discloses that the first layer (Fig. 1A showing 108 as the first layer) has a first side (Fig. 1A as annotated above, 1001 first side) and a second side (Fig. 1A as annotated above, 1002 second side), the second side (Fig. 1A as annotated above, 1002 second side) configured to face the second layer (Fig. 1A as annotated above showing 110 as the second layer facing 1002 second side of 108 first layer/manifold). 
Regarding claim 29, Locke discloses that the second layer (Fig. 1A as annotated above showing 110 as the second layer) has a first side (Fig. 1A as annotated above, 1003 first side) and a second side (Fig. 1A as annotated above, 1004 second side), the first side (Fig. 1A as annotated above, 1003 first side) configured to face the second side of the first layer (Fig. 1A as annotated above showing 1002 second side of 108 first layer facing 1003 first side of 110 second layer/debridement tool).  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Locke as applied to claim 25 above, and further in view of P.G. Pub. application no. US/2011/0178451 to Robinson (PTO-892).
Locke differs from the instantly claimed invention in that Locke fails to disclose that the plurality of first and second regions are square-shaped. 
Robinson discloses a foam wound insert (Fig. 10, 34A) made from a plurality of first (Fig. 10-11, 404 high-density regions) and second (Fig. 10-11, 408 low-density regions) regions of differing density in different shapes (para. 0064 lines 18-24, different density regions in alternating rectangles, squares, rings, circles, checkerboard pattern). 
Robinson is considered to be analogous to the instantly claimed invention in that Robinson teaches a foam wound insert for use with negative pressure wound therapy. One of ordinary skill in the art would have been motivated to modify the shape and configuration of the plurality of regions of low and high density of Locke to be provided in different shapes as taught by Robinson, because Robinson teaches that providing low density regions permits for a user to tear a foam wound insert directionally along the region of low density (para. 0064 lines 5-18). Providing the low- and high-density regions in differing shapes allows for a user to accommodate different types and shapes of wounds that a wound filler could be used for that would otherwise be filled with a cut or broken foam that could lose foam particles within the wound space (para. 0043 lines 4-13; para. 0065 lines 1-16; Fig. 11 tunnel type wound). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781